ALBERT LEE STEPHENS, Circuit Judge.
According to the allegations of the complaint, the plaintiff delivered two $500 Federal Reserve notes (giving serial numbers) to William Baughman, who receipted for them by signing his name and thereafter appending “Agent, United States Secret Service 1005 Custom House,” and who promised to return them. Baughman, however, so it is alleged delivered them to the United States Government Post Office Inspector at Philadelphia, and after demand has failed and refused to return them.
*626This is not the only suit in which the plaintiff herein has sought the return of the same notes, for some time prior to instituting this suit, he sued, out a bill in equity in the Court of Common Pleas of Philadelphia County, Pennsylvania, against Baughman therefor. In this bill, the receipt signed by Baughman was set out in haec verba, and upon motion the cause was removed to the same United States District Court, in which the instant case is pending.
The United States successfully moved the dismissal of the instant action upon the ground that it was improperly accepted for filing, and that it cannot be prosecuted because the claim therein and the relief sought are the same in both suits, and according to the provisions of § 154 of the Judicial Code, 28 U.S.C.A. § 260, “No person shall file or prosecute in the Court of Claims * * * any claim for or in respect to which he * * * has pending in any other court any suit or process against any person who, at the time when the cause of action alleged in such suit or process arose, was, in respect thereto, acting or professing to act, mediately or immediately, under the authority of the United States.”
The instant case is dependent upon the Tucker Act, 28 U.S.C.A. § 41(20), for jurisdiction, which confers jurisdiction concurrent with the Court of Claims upon claims for less than $10,000 against the United States.
We think it perfectly clear that the suit in the Pennsylvania court is one against a person who, under the statute, and by the allegations of the bill, was acting “mediately or immediately” under the authority of the United States. This being so, and its pendency being in the knowledge of the District Court, the District Court could only follow the statute and dismiss the action.
The plaintiff claims that he has the right to elect as to which action he will chose to stand, but he cannot be right, because the prohibiting statute forbids the filing of the second action.
The judgment of dismissal is affirmed.